Exhibit 10.10
NuVasive, Inc.
2004 Equity Incentive Plan
Terms and Conditions of Restricted Stock Unit Award
     This Terms and Conditions of Restricted Stock Unit Award, including the
Award Letter to which it is attached (this “Terms and Conditions”) is dated as
of the Grant Date.
     Pursuant to the terms of the 2004 Equity Incentive Plan (the “Plan”) the
Company hereby awards to Employee Restricted Stock Units on the terms and
conditions as set forth in this Terms and Conditions and the Plan. Capitalized
terms used but not defined in this Terms and Conditions shall have the meaning
specified in the Plan.
     In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
     1. Award of Restricted Stock Units. Subject to the terms and conditions of
this Terms and Conditions and the Plan (the terms of which are incorporated
herein by reference) and effective as of the date set forth above, the Company
hereby grants to the Employee the amount of Restricted Stock Units set forth in
the Award Letter.
     2. Vesting. Restricted Stock Units vest annually over four (4) years. Thus,
to the extent the Employee remains continuously employed by the Company at the
end of each such period following the first day of the month in which the Grant
Date falls (each a “Vesting Date”), twenty-five percent (25%) of the Restricted
Stock Units will vest and become payable in Company shares as set forth in
Section 4. Notwithstanding the vesting schedule described above, fifty percent
(50%) of the Employee’s then unvested Restricted Stock Units shall fully vest
upon the consummation of a Fundamental Transaction. Further, all Restricted
Stock Units shall fully vest in the event of the Employee’s “Involuntary
Termination” within twelve (12) months following a Fundamental Transaction. The
term “Involuntary Termination” means an Involuntary Termination of the Employee
for reasons other than death, disability or cause (as reasonably determined by
the Company).
     3. Effect of Termination of Service or Leave of Absence. If the Employee’s
service is terminated by the Employee or by the Company or a Subsidiary for any
reason, including Employee’s death or Disability before all Restricted Stock
Units have vested, the unvested Restricted Stock Units shall be forfeited unless
otherwise determined by the Committee. As of the 31st (or 91st if reemployment
is guaranteed by statute or contract) day of a leave of absence, vesting credit
will no longer accrue unless otherwise determined by the Committee or required
by contract or statute. If Employee returns to service immediately after the end
of an approved leave of absence, vesting credit shall continue to accrue from
that date of continued employment.
     4. Conversion Settlement. Conversion of Restricted Stock Units into shares
of Company Stock shall be registered in the Employee’s name as soon as
practicable on or after the Vesting Date, but in no event later than March 15th
of the calendar year following the year in which the Vesting Date occurs.

 



--------------------------------------------------------------------------------



 



     5. Tax Liability and Withholding. To meet the obligations of the Company,
any Subsidiary and Employee with respect to any withholding taxes, social
insurance liability, or the like under any statute, ordinance, rule, or
regulation in or connection with the award, deferral, or settlement of the
Restricted Stock Units (collectively, the “Tax Liability”), the Committee shall
require that the Company withhold a number of shares of Company Stock otherwise
deliverable having a Fair Market Value sufficient to satisfy the Tax Liability.
Employee acknowledges that the Tax Liability requirements may change from time
to time as laws or interpretations change and regardless of the Company’s or the
Subsidiary’s actions in this regard, Employee hereby acknowledges and agrees
that the Tax Liability shall be Employee’s responsibility and liability. The
Company or Subsidiary may also in lieu of or in addition to the foregoing, at
its sole discretion, either require the Employee to deposit with the Company or
Subsidiary an amount of cash sufficient to satisfy the Tax Liability and/or,
withhold the required amounts from the Employee’s pay during the pay periods
next following the date on which any such applicable Tax Liability otherwise
arises. The Company shall not deliver any of the shares of Company Stock until
and unless the Employee has made the deposit required herein or proper provision
for required withholding has been made. Employee hereby consents to any action
reasonably taken by the Company to satisfy the Tax Liability.
     6. Restriction on Transferability. Until distribution, the Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated at
any time. Any attempt to do so contrary to the provisions hereof shall be null
and void. Notwithstanding the above, distribution can be made pursuant to will,
the laws of descent and distribution, intra-family transfer instruments or to an
inter vivos trust.
     7. Rights as Shareholder. The Employee shall not have voting or any other
rights as a shareholder of the Company with respect to the Restricted Stock
Units. Upon settlement of the Restricted Stock Units into shares of Company
Stock, the Employee will obtain full voting and other rights as a shareholder of
the Company.
     8. Administration. The Committee shall have the power to interpret the Plan
and this Terms and Conditions and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Terms and
Conditions.
     9. Effect on Other Employee Benefit Plans. The value of the Restricted
Stock Units granted pursuant to this Terms and Conditions shall not be included
as compensation, earnings, salaries, or other similar terms used when
calculating the Employee’s benefits under any employee benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly provides.
The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any Subsidiary’s employee benefit plans.
     10. No Employment Rights. The award of the Restricted Stock Units pursuant
to this Terms and Conditions shall not give the Employee any right to remain
employed by the Company or a Subsidiary. Also, the award is completely within
the discretion of the Company.

-2-



--------------------------------------------------------------------------------



 



It is not made as a part of any ongoing element of compensation or something
which Employee should expect to receive annually or on any other periodic basis.
It does not constitute part of Employee’s salary or wages and unless
specifically agreed to otherwise with the Company is not relevant for purposes
of determining any post-employment payment or severance.
     11. Amendment. This Terms and Conditions may be amended only by a writing
executed by the Company and the Employee which specifically states that it is
amending this Terms and Conditions. Notwithstanding the foregoing, this Terms
and Conditions may be amended solely by the Committee by a writing which
specifically states that it is amending this Terms and Conditions, so long as a
copy of such amendment is delivered to the Employee, and provided that no such
amendment adversely affects the rights of the Employee (but limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Employee, the provisions of the Restricted Stock Units or this Terms and
Conditions in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Restricted Stock Units which are then
subject to restrictions as provided herein).
     12. Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Terms and Conditions provides for effectiveness only upon actual
receipt of such notice) upon personal delivery, electronic delivery at the
e-mail address, if any, provided for the Employee by the Company, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party.
          (a) Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, this Terms and Conditions, the
Plan’s prospectus, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to the Employee electronically. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
          (b) Consent to Electronic Delivery. The Employee acknowledges that the
Employee has read Section 12(a) of this Terms and Conditions and consents to the
electronic delivery of the Plan documents, as described in Section 12(a). The
Employee acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Employee by
contacting the Company by telephone or in writing. The Employee further
acknowledges that the Employee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Employee understands that the Employee must provide the Company
or any designated third party administrator with a paper copy of any documents
if the attempted electronic delivery of such documents fails. The Employee may
revoke his or her consent to the electronic delivery of documents described in
Section 12(a) or may change the electronic mail address to which such

-3-



--------------------------------------------------------------------------------



 



documents are to be delivered (if Employee has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Employee understands that he or she is not required to consent to electronic
delivery of documents described in Section 12(a).
     13. Severability. If all or any part of this Terms and Conditions or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Terms and Conditions or the Plan not declared to be unlawful or invalid.
Any Section of this Terms and Conditions (or part of such a Section) so declared
to be unlawful or invalid shall, if possible, be construed in a manner which
will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.
     14. Construction. The Restricted Stock Units are being issued pursuant to
Section 8 of the Plan and are subject to the terms of the Plan. A copy of the
Plan has been given to the Employee, and additional copies of the Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Terms and
Conditions violates or is inconsistent with an express provision of the Plan,
the Plan provision shall govern and any inconsistent provision in this Terms and
Conditions shall be of no force or effect.
     15. Miscellaneous.
          (a) The Board may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any way adversely affect the Participant’s rights under this Terms and
Conditions, without the Participant’s written approval.
          (b) This Terms and Conditions shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
          (c) All obligations of the Company under the Plan and this Terms and
Conditions, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
          (d) By accepting the Restricted Stock Units, Employee acknowledges
that his or her personal employment information regarding participation in the
Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan. By accepting the Restricted Stock Units, Employee consents to such
transmission of personal data as the Company believes is appropriate to
administer the Plan.
          (e) To the extent not preempted by federal law, this Terms and
Conditions shall be governed by, and construed in accordance with, the laws of
the State of California.

-4-